Citation Nr: 1037623	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  08-31 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to a disability rating in excess of 30 percent 
for a right shoulder dislocation.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from September 1983 to February 
1984.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.

In a March 2007 rating decision, the RO denied continued a 20 
percent disability rating for the Veteran's service-connected 
right (major) shoulder dislocation.  In an August 2008 rating 
decision, the RO denied service connection for a left knee 
disability.  In an April 2009 supplemental statement of the case 
(SSOC), the RO increased the Veteran's disability rating to 30 
percent for his service-connected right (major) shoulder 
dislocation, as of August 29, 2006, the date of his claim for an 
increased rating.  As this rating does not represent the highest 
possible benefit, the issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the Veteran filed a notice of disagreement 
with the RO's decision that assigned an effective date of August 
29, 2006 for the 30 percent disability rating for his right 
shoulder disorder in August 2009.  The RO issued a statement of 
the case with regard to this issue in January 2010, and the 
Veteran filed a substantive appeal on VA Form 9 in May 2010.  In 
a September 2010 decision, the RO informed the Veteran that his 
substantive appeal was found to be untimely.  He was provided 
appellate rights regarding this decision.  As the Veteran has not 
filed a notice of disagreement with this decision, the issue of 
timeliness of his substantive appeal is not before the Board.

In May 2010, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy of 
the transcript has been associated with the record.

The issues of entitlement to service connection for a left knee 
disability and entitlement to a TDIU rating are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


	FINDINGS OF FACT

The Veteran's service-connected right (major) shoulder 
dislocation is not manifested by fibrous union of the humerus.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent have 
not been met for dislocation of the right (major) shoulder.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3,102, 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5202 
(2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to 
the appellant in January 2007 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the appellant of what evidence was 
required to substantiate the claim(s) and of the appellant's and 
VA's respective duties for obtaining evidence.  

Concerning his claim for an increased rating, in Vazquez-Flores 
v. Peake, 22 Vet. App. 37, 43-44 (2008), the U.S. Court of 
Appeals for Veterans Claims (Court) held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the VA notify the Veteran that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such worsening or 
increase has on the Veteran's employment and daily life.  The 
Court also required notice as to the requirements of the relevant 
Diagnostic Code.  The Federal Circuit recently vacated the 
Court's previous decision in Vasquez-Flores, concluding that 
generic notice in response to a claim for an increased rating is 
all that is required.  See Vazquez Flores v. Shinseki, 580 F.3d 
1270, 1277-78 (Fed. Cir. 2009).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Service treatment records, VA medical records 
and examination reports, the Veteran's Travel Board testimony and 
lay statements have been associated with the record.  The 
appellant was afforded VA medical examinations in February 2007, 
March 2009 and January 2010.  Significantly, the appellant has 
not identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
the ability to function under the ordinary conditions of daily 
life, including employment, by comparing the Veteran's 
symptomatology with the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the present 
case regarding the Veteran's increased rating claim, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court), in Hart v. Mansfield, 21 Vet. App. 505 (2007), held that 
staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  In reaching this conclusion, the Court 
observed that when a claim for an increased rating is granted, 
the effective date assigned may be up to one year prior to the 
date that the application for increase was received if it is 
factually ascertainable that an increase in disability had 
occurred within that timeframe.  38 U.S.C. § 5110.  Accordingly, 
the relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.

Disabilities of the musculoskeletal system are based on the 
inability, due to damage or infection of parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  As such, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the Veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the claimant.  
38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Veteran's right (major) shoulder dislocation is rated at a 30 
percent disability rating under Diagnostic Code 5202, pertaining 
to impairment of the humerus.  Under this Diagnostic Code, for 
the major arm, recurrent dislocation of the humerus at the 
scapulohumeral joint with frequent episodes and guarding of all 
arm movements warrants a 30 percent disability rating, and 
fibrous union of the humerus warrants a 50 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

At his Travel Board hearing, the Veteran contended that he had a 
very limited range of motion of his right shoulder, and that it 
dislocated multiple times.

VA medical records reflecting treatment from December 2005 
through December 2006 show ongoing treatment for the Veteran's 
left shoulder pain. 

A February 2007 VA examination report shows that the Veteran 
claimed that he dislocated his shoulder quite frequently, 
sometimes once or twice a month, and that he put in back in 
himself.  Upon examination, there was no evidence of any 
dislocation, even during range of motion testing.  The Veteran 
indicated there was some stiffness, but no pain, swelling, heat, 
redness, giving way, locking fatigabiity or lack of endurance.  
He had no inflammatory arthritis and no constitutional symptoms.  
Using the goniometer, the examiner found that the Veteran's 
forward flexion of his right shoulder was 0 to 170 degrees, 
abduction was 0 to 172 degrees, external rotation was 0 to 88 
degrees and internal rotation was 0 to 86 degrees.  The Deluca, 
supra, requirements were applied to him and, after six to eight 
repetitions, he did not complain of any pain, and there was no 
change to his range of motion.  There was no pain during the 
examination, and no evidence of any weakness, lack of endurance 
or lack of coordination.  The examiner noted that there was no 
ankylosis.  July 2005 and November 2006 VA x-rays were reviewed, 
which revealed no fracture or dislocation, and a minimal 
degenerative changes.  The diagnosis was status-post right 
shoulder dislocation presently asymptomatic.

A March 2009 VA examination report shows that the Veteran 
complained of pain, weakness, stiffness, and instability giving 
way of the right shoulder girdle.  He indicated that these 
symptoms were constant, and that he used a shoulder brace as 
needed.  He also indicated that he continued to experience 
subluxations on a fairly frequent basis, and that the most recent 
episode was in 2008, which he treated himself.  Upon examination, 
the Veteran had difficulty lifting his arm to or above his 
shoulder level.  He could not work with the right dominant 
shoulder above his head.  Pulling, pushing, grabbing and reaching 
were also limited.  Range of motion of the shoulder girdle 
against gravity was forward flexion of 0 to 90 degrees, abduction 
was 0 to 65 degrees, external rotation was 0 to 35 degrees, 
internal rotation was 0 to 70 degrees.  Passive movement was 
forward flexion of 0 to 155 degrees and 0 to 90 degrees.  The 
examiner noted that the Veteran was guarded in his movements, and 
that diffuse pain was noted throughout the region.  Repetitive 
movements of the shoulder did not cause any additional loss of 
range of motion or increase in functional impairment.  There was 
no ankylosis of the shoulder and no constitutional signs of 
inflammatory arthritis.  Contemporaneous x-rays were unremarkable 
and a magnetic resonance imaging (MRI) study revealed a tear of 
the labor with cyst, supraspinatus and infraspinatus tendonitis, 
Hill-Sachs and Bankart fracture deformity and postoperative 
changed of the subscapularis tendon.  The examiner noted that the 
MRI study results indicated that the Veteran had an ongoing, 
progressive deterioration of his right shoulder which confirmed 
his progressive complaints and condition.  The diagnosis was 
status postoperative reconstruction of recurrent dislocating 
right shoulder with residuals. 

A January 2010 VA examination report shows that the Veteran 
complained of pain, weakness and stiffness of the right shoulder 
of a constant nature.  He indicated that he experienced multiple 
recurrent subluxations or dislocations of the shoulder girdle, 
and that his shoulder felt unstable.  The Veteran stated that he 
could not lift his arm to the level of his shoulder and could not 
use his right (dominant) hand for pulling, pushing, carrying, 
working out or above the shoulder level.  Upon examination, range 
of motion measurements were forward flexion of 0 to 60 degrees, 
abduction of 0 to 60 degrees, external rotation of 0 to 20 
degrees, internal rotation of 0 to 70 degrees.  The examiner 
noted that there was no ankylosis of the right shoulder girdle.  
Repetitive movement of the right shoulder caused no additional 
loss of range of motion or functional impairment following 
repetitive use, although the examiner noted that the Veteran did 
complain of increasing pain and discomfort with repetitive usage.  
The examiner diagnosed status postoperative reconstruction of 
recurrent dislocation of the right shoulder with internal 
derangement and tendonitis, Hill-Sachs fracture deformity of the 
humeral head of the right shoulder, and subluxation and 
instability of the right shoulder which appeared to be moderate  
to severe.  The examiner noted that, due to the Veteran's 
apprehension and guarding, specific stress examination of the 
shoulder girdle was incomplete.

The Board finds that, based upon the evidence of record, the 
Veteran's right shoulder disability does not warrant a higher 
disability rating under Diagnostic Code 5202.  In order to 
warrant a higher rating, the evidence would need to show that the 
Veteran's service-connected right should dislocation was 
manifested by fibrous union of the humerus.  In this case, there 
is no evidence that the Veteran's service-connected right 
shoulder disability has been manifested by this symptomatology.  
None of the examiners noted a fibrous union of the Veteran's 
humerus, despite reviewing x-ray and MRI reports.  As such, a 
higher disability rating under Diagnostic Code 5202 is not 
warranted for the Veteran's service-connected right shoulder 
disorder.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

The Board has considered rating the Veteran's right shoulder 
disability under other Diagnostic Codes pertaining to 
disabilities of shoulder and arm in order to provide him with the 
most beneficial rating.  Diagnostic Code 5200 pertains to 
ankylosis of the shoulder; however, the examiners who have 
evaluated the Veteran's right shoulder disability have noted that 
there is no ankylosis in the Veteran's right shoulder.  
Diagnostic Code 5201 pertains to limitation of the arm, and 
provides a 40 percent disability rating for limitation of the arm 
to 25 degrees from the side of the body; however, as the VA 
examiners, and the Veteran himself, have indicated that the 
limitation of motion of the Veteran's right arm is to the 
shoulder level, a higher rating under this Diagnostic Code is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201.  As 
such, a higher disability rating for the Veteran's right shoulder 
dislocation is not warranted.  

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the entire 
appeals period, the Veteran meets the criteria for a 30 percent 
disability rating for his service-connected dislocation of the 
right (major) shoulder.  Hart.

As the preponderance of the evidence is against the Veteran's 
claim for an increased rating for his service-connected 
dislocation of the right (major) shoulder, the "benefit-of-the-
doubt" rule is not applicable and the Board must deny his claim.  
See 38 U.S.C.A. § 5107(b).


ORDER

A disability rating in excess of 30 percent for a right shoulder 
dislocation is denied.


REMAND

The Veteran contends that he injured his left knee in the same 
incident as his right shoulder.  At his Travel Board hearing, the 
Veteran indicated that he did not seek treatment for this injury 
at that time, since he was concerned with his right shoulder 
injury.  He also testified that he was trained as a medic, which 
is reflected on his Form DD 214, and that his mother was a 
registered nurse.  He self-treated his left knee injury with ice.  
The Veteran stated that he and his mother assessed his knee as 
being a sprain, with the possibility of a tear.  

At his hearing, the Veteran indicated that he was on active duty 
for training (ACDUTRA) at the time of the injury; however, his 
personnel records indicate that he was an inactive duty for 
training (INACDUTRA).  Service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, for residuals of injury 
incurred or aggravated during INACDUTRA, or for residuals of an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during INACDUTRA. 38 
U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. § 3.6.  Nevertheless, 
the Board notes that this distinction is not relevant since the 
Veteran is claiming an injury to his left knee; disabilities 
which are the result of an injury can be service-connected if 
found to be incurred during both ACDUTRA and INACDUTRA.

The Veteran's mother submitted a statement indicating that she 
had seen the Veteran when he returned from his drill with the 
Oregon Army National Guard in 1984, and that he told her that he 
fell from a helicopter and landed on his left leg, which buckled 
underneath him.  The Veteran's mother observed that the Veteran's 
left knee was swollen and was bruising on the inside of his knee.  
She asked if the Veteran had mentioned it to the doctor who 
treated his right shoulder, and the Veteran replied that he had 
not, since the doctor was more concerned with his right shoulder 
injury.  His mother indicated that, a few days later there was a 
reduction in the swelling, but that the bruising had become much 
larger and darker.  She noted that, in 1984, at the time of the 
Veteran's injury, she was a registered nurse in Oregon, and that 
it was her opinion that, if the Veteran's left knee had been 
examined at that time, the full extent of his injury would have 
been discovered.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that the Veteran has submitted 
sufficient evidence to meet the criteria to warrant a VA 
examination to determine whether he has a left knee disability 
which is related to his injury while serving in the Oregon Army 
National Guard.  While his service treatment records do not 
reflect that he had a left knee injury, the Veteran has testified 
that he injured his left knee in the fall from the helicopter.  
In addition, he submitted the statement from his mother in which 
she corroborated his contentions of a left knee injury.  In 
addition, both the Veteran and his mother have had medical 
training; therefore, their contentions with regard to his injury 
are assessed as having more probative value.  As such, the 
Veteran should be provided with a VA examination to determine 
whether he has a current left knee disorder which is related to 
his injury while in training for the Oregon National Guard.  A 
March 2009 VA orthopedic consult shows that the Veteran is 
currently diagnosed with a meniscus tear and a patellar tendon 
injury.

In addition, the Veteran indicated at his hearing that he was 
being seen by a doctor who was recommending surgery on his knee.  
He stated that he had an appointment with a VA doctor in August 
2010.  On remand, any recent medical records showing treatment 
for the Veteran's left knee should be obtained.

The Court recently held that a request for a TDIU, whether 
expressly raised by Veteran or reasonably raised by the record, 
is not a separate 'claim' for benefits, but rather, can be part 
of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether the 
Veteran is unemployable due to a disability for which an 
increased rating is sought, then part and parcel with the 
increased rating claim is the issue whether a TDIU is warranted 
as a result of that disability.  Id.  In this regard, VA's Office 
of General Counsel has stated that when the issue of entitlement 
to a TDIU for a particular service-connected disability or 
disabilities is raised in connection with a claim for an 
increased rating for such disability or disabilities, the Board 
would have jurisdiction to consider the TDIU issue.  If the Board 
determines that further action by the RO is necessary with 
respect to TDIU, the Board should remand rather than refer the 
TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 
12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 
409 (1995). 

In the present case, the Veteran has indicated that he can no 
longer work as a result of his right shoulder disability.  He 
submitted a statement from the manager at Burger King who 
indicated that he could not physically fulfill his job 
responsibilities.  The Board finds that this claim reasonably 
raises the issue of entitlement to a TDIU as an element of the 
increased rating claim on appeal.  As the Board has determined 
that a claim for TDIU has been raised by the record, it now has 
jurisdiction over the issue and finds that the following 
development is necessary.

As an initial matter, on remand, the AOJ should send a notice 
letter to the Veteran for his TDIU claim.  This letter should 
notify the Veteran of any information or lay or medical evidence 
not previously provided that is necessary to substantiate the 
TDIU claim.  The notice should also indicate what information or 
evidence should be provided by the Veteran and what information 
or evidence VA will attempt to obtain on the Veteran's behalf.  

In addition, the AOJ should provide a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on Unemployability, 
to the Veteran.  See M21-1MR, IV.ii.2.F.25.i.

Thereafter, the AOJ should adjudicate the Veteran's claim for a 
TDIU, based upon the disability ratings assigned after 
consideration of his service connection claim for his left knee.  
A TDIU rating may be assigned under 38 C.F.R. § 4.16(a) or (b), 
depending on whether the Veteran meets the minimum threshold 
disability rating(s) described in 4.16(a).  

Under 4.16(a), disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a). 

When a Veteran does not meet the rating criteria for a TDIU 
rating under 38 C.F.R. § 4.16(a), they are nevertheless to be 
considered for a TDIU rating under 38 C.F.R. § 4.16(b).  Under 38 
C.F.R. § 4.16(b), rating boards should refer to the Director, 
Compensation and Pension Service for extra-schedular 
consideration all cases where the Veteran is unable to secure or 
follow a substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the issue 
must be addressed. 38 C.F.R. § 4.16(b).

If, after adjudicating the Veteran's service connection claim, he 
does not meet the criteria for a TDIU rating under 38 C.F.R. 
§ 4.16(a), the AOJ should refer the claim for TDIU and a higher 
rating for the service-connected right shoulder disability to the 
Under Secretary for Benefits or Director of Compensation and 
Pension Service for an extra-schedular consideration under 38 
C.F.R. 
§§ 3.321(b)(1) and 4.16(b).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the Veteran notice 
that informs him of the information and 
evidence required to substantiate a TDIU 
claim.  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The AOJ should send the Veteran a VA 
Form 21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability, for him to complete, with 
instructions to return the form to the AOJ.  
See M21-1MR, IV.ii.2.F.25.i.

3.  The AOJ should ask the Veteran to 
identify all health care providers that 
have treated him for his left knee 
disorder. The AOJ should attempt to obtain 
records from each health care provider he 
identifies that might have available 
records.  If records are unavailable, 
please have the provider so indicate.  

4.  The AOJ should make arrangements for 
the Veteran to be afforded an orthopedic 
examination, by an appropriate specialist, 
to determine whether the Veteran's has a 
left knee disorder which is a result of any 
incident in service or began to manifest 
during service.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand and any additional 
treatment records must be made available to 
the examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should so 
indicate.  

The orthopedic examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that the Veteran's left knee 
disorder is a result of any incident in 
service or began to manifest during service 
or is etiologically related to the 
Veteran's service in the Oregon National 
Guard in any way.  The examiner should take 
a full history from the Veteran concerning 
his fall from the helicopter while 
training, and should comment on whether any 
current left knee disability is related to 
this fall.  The examiner should also 
comment on the letter submitted by the 
Veteran's mother, a register nurse, in May 
2010.  

If the etiologies of the diagnosed 
disorders are attributed to multiple 
factors/events, the examiner should specify 
which symptoms/diagnoses are related to 
which factors/events.  The examiner should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinions expressed.  If the requested 
medical opinions cannot be given without 
resort to speculation, the examiner should 
state the reason why.

5.  After completion of the above, the AOJ 
should readjudicate the appellant's service 
connection claim for a left knee disorder.  
Then, the AOJ should adjudicate the 
Veteran's TDIU claim, based on his 
disability ratings after his service 
connection claim has been decided.  If the 
Veteran does not meet the rating criteria 
for a TDIU rating under 38 C.F.R. 
§ 4.16(a), the AOJ should refer the claims 
for a higher rating for service-connected 
right shoulder disability and TDIU to the 
Under Secretary for Benefits or Director of 
Compensation and Pension Service for TDIU 
for an extra-schedular consideration under 
38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b).
 
6.  If any determination remains 
unfavorable to the Veteran, he should be 
provided with a supplemental statement of 
the case, reflecting consideration of any 
new evidence and all pertinent law and 
regulations.  The Veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2009).  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


